DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,905,855 to Toiano et al., in view of U.S. Patent Number 5,542,590 to Pfitzenmaier,
Toiano et al. disclose a transportable safe (22) configured to be secured to a solid object (seat belts in a motor vehicle, not shown) and withstand attempts to remove content from the safe or removal of the safe itself by an unauthorized entity, the transportable safe comprising: a safe body (comprised of sides 46); a fastener (44) fixedly attached to the safe body (paragraph 41); and at least one concealable connector (63) configured to connect the fastener and the solid object.
However, Toiano et al. do not disclose a housing configured to freely move along the fastener so as to conceal or reveal the concealable connector.  
Pfitzenmaier teaches of a transportable container (10) configured to be secured to a solid object (80) and withstand attempts to remove content from the safe or removal of the container itself by an unauthorized entity, the transportable container comprising: a body (10); a fastener (60) fixedly attached to the safe body (figures 1-5); at least one concealable connector (64) configured to connect the fastener and the solid object; and a housing (66) configured to freely move along the fastener so as to conceal or reveal the concealable connector (rotatably movable, as shown in figures 3 and 4), wherein said at least one concealable connector is configured to be concealed by the housing that is fixed on the concealable connector at least when the container is secured (figure 5), as in claim 1, and the housing is configured to be withdrawn in order to reveal the connector (as best shown in figure 3), as in claim 13, wherein a key is provided to allow said housing to be withdrawn from the connector to reveal it (pintle connecting the housing to the connector in a hinging motion), as in claim 14, and said housing is connected to a box that encloses said fastener and wherein said box is configured to slide on said fastener (figures 3 and 4), as in claim 15, as well as said key is adapted to allow or prevent the box from sliding along the fastener (column 3, lines 46-53), as in claim 16.
All of the component parts are known in Toiano et al. and Pfitzenmaier.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing as taught by Pfitzenmaier onto the fastener and concealable connector in Toiano et al., since fastening of the safe to a solid object is in no way dependent on the concealment of the connector, and the concealing housing could be used in combination with fastener and connector to achieve the predictable results of concealing the connector, so as to deter a would be thief from attempting to unbuckle the safe.
Toiano et al. also disclose at least one lock configured to lock the safe body (40), as in claim 2, further comprising an opening (24) configured to allow placement of small objects in the safe and to prevent removal of small objects from the safe without using the lock, as in claim 9, and said fastener is a cable (44), as in claim 3, wherein said cable is flexible (conform to the securement position about a solid object), as in claim 4, as well as said cable is made of a material selected from the group consisting of metal, metallic alloy, reinforced plastic (strap compatible with conventional seat belts), as in claim 5, further comprising a positioning system (42), as in claim 12, where the at least one connector is a male buckle (figure 1), as in claim 17.


Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toiano et al., in view of Pfitzenmaier, as applied above, in further view of U.S. Patent Number 10,232,790 to Adrain.
Toiano et al. disclose the solid object is a part of a vehicle (column 2, lines 22-27).  However, Toiano et al. and Pfitzenmaier do not disclose the safe body is configured to be concealed in the vehicle.  Adrain teaches of a transportable safe (figures 1 and) configured to be secured to a solid object (20) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (10); a fastener (7) attached to the safe body; at least one connector (bores in the end of the attachment portion act as a connector to fasten the safe to the vehicle) configured to connect between the fastener and the solid object, wherein said at least one connector is configured to be concealed at least when the safe is secured (figures 1 and 2), wherein the solid object is a part of a vehicle and the safe body is configured to be concealed in the vehicle (figures 1 and 2), as in claim 6, and the safe is configured to be concealed within an accessory of a vehicle (figure 2, concealed by vehicle seat), as in claims 7 and 18, wherein the compartment is positioned and incorporated under a seat surface of a seat (figure 2), as in claim 19.
All of the component parts are known in Toiano et al., Pfitzenmaier and Adrain.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to conceal the transportable safe, of Toiano et al. and Pfitzenmaier, in a vehicle as taught by Adrain, since use and location of the safe is in no way dependent on functionality of the safe, and the safe could be used within a vehicle to achieve the predictable results of a secure storage device that is accessible, uses space efficiently, and is relatively simple to install and move is desirable
A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toiano et al., in view of Pfitzenmaier, as applied above, in further view of U.S. Patent Application Publication Number 2002/0148395 to Judge.
Toiano et al. and Pfitzenmaier disclose the invention substantially as claimed.  However, Toiano et al. and Pfitzenmaier do not disclose the safe body being collapsible.  Judge teach of a transportable safe (10) configured to be secured to a solid object (60/70) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (20); a fastener (40) attached to the safe body; at least one connector (41) configured to connect between the fastener and the solid object (figures 1 and 2), wherein the safe is collapsible (paragraphs 3 and 6), as in claim 8.
All of the component parts are known in Toiano et al., Pfitzenmaier and Judge.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the safe body constructed of a soft sided material as taught by Judge onto the transportable safe in Toiano et al. and Pfitzenmaier, since the material the safe body is constructed is in no way dependent on the attachment of the safe body to an object, and the soft sided safe body could be used in combination with transportable safe to achieve the predictable results of a light weight, portable safe body that can be easily transported and stowed away when not in use

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toiano et al., in view of Pfitzenmaier, as applied above, in further view of U.S. Patent Number 9,364,112 to Sundaresan.
Toiano et al. and Pfitzenmaier discloses the invention substantially as claimed.  However, Toiano et al. and Pfitzenmaier do not disclose an alarm.  Sundaresan teaches of a transportable safe (figures 2a and 3) configured to be secured to a solid object (105) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (103); a fastener (102) attached to the safe body; at least one connector (101) configured to connect between the fastener and the solid object (figures 2a and 3),and an alarm (column 2, lines 9-11), as in claim 10, wherein the alarm is configured to be actuated when at least one of the following unauthorized activities happens: there is an attempt to break-in the safe, there is an attempt to open at least one lock of the safe, there is an attempt to remove the safe, there is an attempt to release or break said at least one fastener, or there is an attempt to open reach the connector (column 2, line 63-column 3, line 7), as in claim 11.
All of the component parts are known in Toiano et al., Pfitzenmaier and Sundaresan.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm as taught by Sundaresan onto the transportable safe in Toiano et al. and Pfitzenmaier, since the alarm is in no way dependent on the structure of the transportable safe, and the alarm could be used in combination with a transportable safe to achieve the predictable results of initiating an audible intrusion alarm sounds to deter any unauthorized tampering or forceful entry or actions to retrieve contents of the parcel bag.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Accordingly, in view of the amendment, a new rejection has been established using Toiano et al. and Pfitzenmaier to disclose the claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to connector concealment means:
U.S. Patent Number 10,632,880 to Lehtonen; U.S. Patent Number 10,000,158 to Darrow; U.S. Patent Number 4,961,251 to Smith; U.S. Patent Number 4,731,912 to Boriskie et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November 4, 2022